



EXHIBIT 10.1








SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of July
31, 2017 (the “Amendment Closing Date”) is entered into among SHILOH INDUSTRIES,
INC., a Delaware corporation (the “Company”), SHILOH HOLDINGS NETHERLANDS B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands (the “Dutch Borrower” and together with the Company, each a
“Borrower” and collectively, the “Borrowers”), the Guarantors party hereto, the
Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender, Dutch Swing Line Lender and L/C Issuer.
RECITALS
WHEREAS, the Company, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
October 25, 2013 (as amended by that certain First Amendment to Credit Agreement
dated as of December 30, 2013, that certain Second Amendment to Credit Agreement
dated as of June 26, 2014, that certain Third Amendment to Credit Agreement
dated as of September 29, 2014, that certain Fourth Amendment to Credit
Agreement dated as of April 29, 2015, that certain Fifth Amendment to Credit
Agreement dated as of October 30, 2015, that certain Sixth Amendment to Credit
Agreement dated as of October 28, 2016 and as otherwise amended, supplemented or
modified, the “Credit Agreement”); and
WHEREAS, the Borrowers have requested that the Lenders and the L/C Issuer make
certain amendments and modifications to the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Defined Terms. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.
2.    Amendments. The Credit Agreement is hereby amended as follows:
(a)    The following definition of “Adient” is hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order to read as follows:
“Adient” means Adient Limited, a private limited company organized under the
laws of England and Wales.


(b)    The following definition of “Adient Supplier Financing Program” is hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order to read as follows:


“Adient Supplier Financing Program” means the Adient supplier financing program,
whereby the Company or a Subsidiary may sell all or a portion of its accounts
receivable owing from Adient (or a Subsidiary or Affiliate of Adient) to a third
party financial institution on terms comparable to other vendors of Adient
participating in such supplier financing program.


(c)    The definition of “Consolidated Capital Expenditures” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all Capital Expenditures; provided,
that, “Consolidated Capital





--------------------------------------------------------------------------------





Expenditures” for any period shall exclude Capital Expenditures, in an aggregate
amount not to exceed $7,500,000, expended by the Company or any of its
Subsidiaries in connection with the manufacturing and construction of the Sanji
Equipment.
(d)    Clause (f) in the definition of “Disposition” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
(f) any sale of accounts receivable (i) owed by JCI, Yanfeng Global Interior
Limited, Adient Limited (or any Subsidiary or Affiliate of JCI, Yanfeng or
Adient) pursuant to their respective Supplier Financing Programs, (ii) owed by
Nissan (or any Subsidiary or Affiliate of Nissan) pursuant to the Nissan
Supplier Financing Program, (iii) owed to Shiloh Industries AB, formerly
Finnveden Metal Structures AB (or any Subsidiary or Affiliate of Shiloh
Industries AB) pursuant to the Swedish Securitization Transaction or (iv) owed
by Faurecia (or any Subsidiary or Affiliate of Faurecia) pursuant to the
Faurecia Supplier Financing Program, so long as in the case of (i), (ii), (iii)
and (iv), there is no credit recourse to the Company or any Subsidiary with
respect to such accounts receivable after such sale,
(e)    The following definition of “Faurecia” is hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order to read as follows:


“Faurecia” means Faurecia USA Holdings, Inc., a Delaware corporation.


(f)    The following definition of “Faurecia Supplier Financing Program” is
hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:


“Faurecia Supplier Financing Program” means the Faurecia supplier financing
program, whereby the Company or a Subsidiary may sell all or a portion of its
accounts receivable owing from Faurecia (or a Subsidiary or Affiliate of
Faurecia) to a third party financial institution on terms comparable to other
vendors of Faurecia participating in such supplier financing program.


(g)    The definition of “Letter of Credit Sublimit” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving A Commitments and (b) $15,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.


(h)    The definition of “Unrestricted Cash” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Unrestricted Cash” means, subject to the limitations in the definition of
Incremental Amount, Section 1.03(a) and Section 8.11(d), the aggregate amount of
unrestricted cash and Cash Equivalents of the Loan Parties, not to exceed
$10,000,000; provided, that, cash and Cash Equivalents of any Loan Party not
held in the United States shall be deemed to be “restricted” to the extent that
such cash or Cash Equivalents, as the case may be, cannot be repatriated, or
adverse tax consequences would result from the repatriation of such cash, to the
jurisdiction of organization of such Loan Party; provided, further, that, if at
any time the cash and Cash Equivalents of the Dutch Borrower exceed the Total
Revolving B Outstandings, thirty-five percent (35%) of such cash and Cash
Equivalents of the Dutch Borrower in excess of the Total Revolving B
Outstandings shall be considered to be “restricted”.


(i)    The following definition of “Yanfeng” is hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order to read as follows:


“Yanfeng” means Yanfeng Global Interior Limited.





--------------------------------------------------------------------------------







(j)    The following definition of “Yanfeng Supplier Financing Program” is
hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:


“Yanfeng Supplier Financing Program” means the Yanfeng supplier financing
program, whereby the Company or a Subsidiary may sell all or a portion of its
accounts receivable owing from Yanfeng (or a Subsidiary or Affiliate of Yanfeng)
to a third party financial institution on terms comparable to other vendors of
Yanfeng participating in such supplier financing program.


(k)    Section 7.01(a)(ii) of the Credit Agreement is hereby amended to read,
“(ii) [reserved]; and”.    
(l)    Section 7.01(c) of the Credit Agreement is hereby deleted in its
entirety.
(m)    Section 7.02(c)(ii) of the Credit Agreement is hereby amended to read,
“(ii) [reserved];”.
(n)    Section 7.03(e) of the Credit Agreement is hereby amended to read as
follows:
(a)    (e)    Promptly (and in any event, within three (3) Business Days)
deliver to the Administrative Agent notice of entering into any customer
supplier financing program (other than the JCI Supplier Financing Program, the
Nissan Supplier Financing Program, the Swedish Securitization Transaction, the
Faurecia Supplier Financing Program, the Adient Limited Supplier Financing
Program and the Yanfeng Global Interior Limited Supplier Financing Program) and
a copy of all agreements entered into by the Company or any Subsidiary in
connection therewith.
(o)    Section 8.02(o) of the Credit Agreement is hereby amended to read as
follows:
(o)    Investments made by the Company after the Fifth Amendment Effective Date
in one or more Subsidiaries or joint ventures domiciled in the People’s Republic
of China, in an aggregate amount not to exceed $20,000,000.
(p)    Section 8.05(f) of the Credit Agreement is hereby amended to read as
follows:
(f) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Company and its Subsidiaries in all such transactions (other than Sale
and Leaseback Transactions permitted by Section 8.15(b)) occurring during any
fiscal year of the Company shall not exceed $5,000,000.
(q)    Section 8.15 of the Credit Agreement is hereby amended to read as
follows:
8.15    Sale Leasebacks.
Enter into any Sale and Leaseback Transaction except (a) pursuant to a
transaction described in clause (l) of the definition of “Disposition” and
permitted by Section 8.05 or (b) for Sale and Leaseback Transactions in an
aggregate amount not to exceed $10,000,000 during any consecutive twelve month
period.
3.    Release. As a material part of the consideration for Administrative Agent,
the L/C Issuer and the Lenders entering into this Agreement, the Loan Parties
agree as follows (the “Release Provision”):


(a)    By their signatures below, the Borrowers and the other Loan Parties
hereby agree that the Administrative Agent and each of the Lenders, and each of
their respective Affiliates, officers, managers, directors, agents, attorneys,
representatives and employees, and their respective predecessors, successors and
assigns (hereinafter all of the above collectively referred to as the “Bank
Group”), are irrevocably and unconditionally released, discharged and acquitted
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or





--------------------------------------------------------------------------------





unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Loan Documents on or prior to the
date hereof.


(b)    Each Loan Party hereby acknowledges, represents and warrants to the Bank
Group that:


(i)    such Loan Party has read and understands the effect of the Release
Provision. Such Loan Party has had the assistance of independent counsel of its
own choice, or has had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of the Release Provision;
and if counsel was retained, counsel for such Loan Party has read and considered
the Release Provision and advised such Loan Party with respect to the same.
Before execution of this Agreement, such Loan Party has had adequate opportunity
to make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.


(ii)    such Loan Party is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Such Loan Party
acknowledges that the Bank Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.


(iii)    such Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.


(iv)    such Loan Party is the sole owner of the claims released by the Release
Provision, and such Loan Party has not heretofore conveyed or assigned any
interest in any such claims to any other Person.


(c)    Such Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent, the L/C Issuer and
the Lenders to enter into this Agreement.
4.    Conditions Precedent. This Agreement shall become effective upon
satisfaction of the following conditions precedent:
(a)    Agreement. Receipt by the Administrative Agent of counterparts of this
Agreement executed by the Borrowers, the Guarantors, the L/C Issuer and the
Required Lenders.
(b)    Expense Reimbursement/Attorney Costs. The Administrative Agent, the Joint
Lead Arrangers, the L/C Issuer and the Lenders shall have been reimbursed for
all reasonable and documented out-of-pocket expenses owing to the Administrative
Agent, the Joint Lead Arrangers, the L/C Issuer, the Lenders and their counsel
(including, for the avoidance of doubt, all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to the Amendment Closing Date).
(c)    Additional Information. Receipt by the Administrative Agent, the L/C
Issuer and the Lenders of such additional information and materials which the
Administrative Agent, the L/C Issuer and/or any Lender shall reasonably request
or require.
5.    Miscellaneous.
(a)    Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the L/C
Issuers, the Swing Line Lender, the Dutch Swing Line Lender or the Lenders under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which, as amended, supplemented or otherwise modified hereby, are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the





--------------------------------------------------------------------------------





terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Agreement shall constitute a Loan Document. The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment to the Credit
Agreement made under and in accordance with the terms of Section 11.01 of the
Credit Agreement.
(b)    Each Guarantor party hereto (i) hereby acknowledges and consents to all
of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Agreement and
all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement or the other Loan
Documents.
(c)    The Borrowers and the Guarantors party hereto hereby represent and
warrant as follows:
(i)Each of the Loan Parties has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)This Agreement has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement, other than (A) those that
have already been obtained and are in full force and effect and (B) those
approvals, consents, exemptions, authorizations, actions, notices or filings, to
the extent that the failure to obtain the same could not reasonably be expected
to have a Material Adverse Effect.


(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (or, if any such representation or warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date, in which case they shall be true and correct
in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects) as of such earlier date and (ii) no event has occurred
and is continuing which constitutes a Default or an Event of Default.
(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.
(f)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
[Signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
SHILOH INDUSTRIES, INC.,

a Delaware corporation
                        
By:
/s/ W. Jay Potter
Name:
W. Jay Potter
Title:
Senior Vice President and Chief Financial Officer

SHILOH HOLDINGS NETHERLANDS B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands


            
By:
/s/ Kenton Bednarz
Name:
Kenton Bednarz
Title:
Director B

            
By:
/s/ Heleen de Rijk
Name:
Heleen de Rijk
Title:
Director A

GUARANTORS:                SHILOH CORPORATION,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer



GREENFIELD DIE & MANUFACTURING CORP.,
a Michigan corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

JEFFERSON BLANKING INC.,
a Georgia corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer








--------------------------------------------------------------------------------





SHILOH AUTOMOTIVE, INC.,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH INDUSTRIES, INC. DICKSON
MANUFACTURING DIVISION,
a Tennessee corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

LIVERPOOL COIL PROCESSING, INCORPORATED,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

MEDINA BLANKING, INC.,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

THE SECTIONAL DIE COMPANY,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SECTIONAL STAMPING, INC.,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer














--------------------------------------------------------------------------------





SHILOH DIE CAST LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

ALBANY-CHICAGO COMPANY LLC,
a Wisconsin limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH DIE CAST MIDWEST LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH HOLDINGS INTERNATIONAL, INC.,
a Michigan corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

FMS MAGNUM HOLDINGS LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH MANUFACTURING LLC,
a Michigan limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer
















--------------------------------------------------------------------------------





SHILOH MANUFACTURING HOLDINGS LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer








































































--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

an Administrative Agent
        
        
By:
/s/ Angela Larkin
Name:
Angela Larkin
Title:
Assistant Vice President








--------------------------------------------------------------------------------





LENDER:
BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender, Dutch Swing Line Lender and L/C Issuer
                        
By:
/s/ Gregory J. Bosio
Name:
Gregory J. Bosio
Title:
Senior Vice President






--------------------------------------------------------------------------------





LENDER:                    JPMORGAN CHASE BANK, N.A.,
as a Lender
                        
                        
By:
/s/ Erik Barragan
Name:
Erik Barragan
Title:
Authorized Officer








--------------------------------------------------------------------------------





LENDER:                    THE PRIVATE BANK AND TRUST COMPANY,
as a Lender


                        
By:
/s/ Robert Cheffins
Name:
Robert Cheffins
Title:
Associate Managing Director








--------------------------------------------------------------------------------





LENDER:                    ASSOCIATED BANK, N.A.,
as a Lender


                        
By:
/s/ Mick Tiffany
Name:
Mick Tiffany
Title:
Vice President






--------------------------------------------------------------------------------





LENDER:                    COMPASS BANK,
as a Lender


                        
By:
/s/ Jeffrey Bork
Name:
Jeffrey Bork
Title:
Senior Vice President






--------------------------------------------------------------------------------





LENDER:                    THE HUNTINGTON NATIONAL BANK,
as a Lender


                        
By:
/s/ Martin H. McGinty
Name:
Martin H. McGinty
Title:
Vice President






--------------------------------------------------------------------------------





LENDER:                    KEYBANK NATIONAL ASSOCIATION,
as a Lender


                        
By:
/s/ Marc Evans
Name:
Marc Evans
Title:
Vice President






--------------------------------------------------------------------------------





LENDER:                    BMO HARRIS BANK N.A.


                        
By:
/s/ Jennifer Wolter
Name:
Jennifer Wolter
Title:
Vice President






